Citation Nr: 0734830	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-38 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
fracture.

2.  Entitlement to service connection for a right knee 
disability. 

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1983 to 
December 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim of entitlement to service 
connection for a right ankle fracture and a bilateral knee 
disability.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the veteran's 
residuals of a right ankle fracture and service is not of 
record. 

2.  Competent evidence of a nexus between the veteran's right 
knee disability and service is not of record. 

3.  Competent evidence of a diagnosis of a left knee 
disability is not of record. 


CONCLUSIONS OF LAW

1.  A right ankle fracture was not incurred in or aggravated 
by service.  
38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

2.  A right knee disability was not incurred in or aggravated 
by service.  
38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

3.  A left knee disability was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West, 2002);
38 C.F.R. § 3.303 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  
38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

Right Ankle & Right Knee

The veteran asserts that his right ankle and right knee 
disabilities are related to service.  Due to the similar 
medical history and evidence related to the claims, as well 
as the similar disposition of the issues, the Board will 
address them in a common discussion.  

There is evidence of a current disability for the right ankle 
and right knee.  The December 2005 VA examination, shows that 
the veteran currently has a sprained right ankle and a 
sprained right knee.

There is evidence in the service medical records that the 
veteran incurred an ankle injury and a right knee injury 
while in service.  For the right knee, service medical 
records show that in March 1989, the veteran presented with 
pain in his right knee and was scheduled to consult an 
orthopedist.  For the right ankle, an April 1989 service 
medical record states that the veteran presented with pain in 
his ankle due to "playing volleyball yesterday."  A bone 
scan was conducted in April 1989 and the doctor found that 
the right ankle had increased activity in the area of the 
right tarsonavicular bone; the diagnosis was a microfracture 
or stress reaction in the bone.  The November 1989 service 
separation examination shows, however, that the examining 
physician noted that the veteran reported having broken bones 
but did not indicate any abnormality with his ankle or knee.  
No diagnosis of a chronic right ankle disability or a chronic 
right knee disability was made in service. 

A 1994 civil service examination report shows that clinical 
findings associated with the extremities were within normal 
limits.  Additional VA and non-VA treatment reports do not 
reference the disorders.

A private medical statement dated in June 2005 from a private 
medical doctor, Dr. R.A., states that "it is as likely as 
not that his current right ankle and right knee condition are 
the same condition that existed in the service."

A VA medical examination was conducted in December 2005.  The 
veteran stated that he feels pain in his right ankle two to 
three times a week.  He stated that the ankle occasionally 
gets weak and is difficult to stand on and at times causes 
him problems when he walks.  The doctor found the right ankle 
to be sprained.  Regarding the right knee, VA examination 
revealed no deformities, swelling or palpable tenderness in 
the right knee.  The doctor stated that the right ankle and 
right knee conditions are "less likely than not related to 
his military service."

The record contains two medical opinions, which address 
whether the veteran's right ankle fracture and right knee 
sprain are related to service.  The question of whether the 
veteran's current diagnosis had its onset in or is otherwise 
related to active service, involves competent medical 
evidence as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 92 (1993).  It is the responsibility of the Board to 
weigh the evidence, and determine where to give credit and 
where to withhold the same, and in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  While two doctors presented their 
opinions as to the veteran's disability, the Board has 
carefully reviewed all the evidence and finds that the 
evidence is against the claim, and that service connection 
for a right ankle fracture and right knee disorder must be 
denied.

The Board finds that the VA examiner's opinion carries more 
weight in this case because he definitively states that there 
is no nexus between the current injuries and the in-service 
injuries and provides support from medical records.  The 
Board considers Dr. R.A.'s private medical opinion to be 
competent medical evidence, but not probative.  The letter 
from Dr. R.A. is vague and does not state with specificity 
what injuries the veteran possesses.  Dr. R.A. states that 
the veteran's current right ankle and right knee conditions 
are the same condition that existed at service, but does not 
state with particularity the injuries to which he refers.  
More importantly, there is no indication that Dr. R.A. 
reviewed the service medical records.  The VA doctor reviewed 
the service medical records, reviewed the veteran's 
subjective history, examined the veteran, and discussed with 
more detail how he arrived at his findings.  His findings are 
consistent with other objective evidence of record.  The 
service medical records do not show a diagnosis of a chronic 
right ankle disability or a chronic right knee disability, 
and the record is void of any complaints or findings 
associated with either disability until many years after 
service.  The VA examiner's opinion is of great probative 
value.

The Board is aware of the veteran's contentions that his knee 
and ankle disabilities are related to his service; however, 
as the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the existence of his disability are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  In the absence of 
credible medical evidence linking the veteran's current 
diagnosis to service, the evidence weighs against the 
veteran's claim for service connection for a right ankle 
fracture and a right knee disability. 

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a right ankle 
disability or a right knee disability.  As a preponderance of 
the evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  Therefore, the claims for entitlement 
to service connection for a right ankle disability and a 
right knee disability are denied. 

Left Knee

There is no evidence that the veteran currently has a 
disability in his left knee, nor is there evidence that the 
veteran injured his left knee while in service.  Service 
connection may only be granted for a current disability; when 
a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress 
specifically limits entitlement for service- connected 
disease or injury to cases where such incidents have resulted 
in a disability).  "In the absence of proof of a present 
disability there can be no valid claim."  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board is aware of the veteran's contentions that his left 
knee disability is related to service; however, as the record 
does not reflect that the veteran possesses a recognized 
degree of medical knowledge, his assertions as to the 
existence of his disability are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In the absence of 
credible medical evidence showing a current left knee 
disability and linking that disability to service, the 
veteran's claim for service connection for a left knee 
disability is denied. 

The Board considered the applicability of "benefit of the 
doubt" doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  
38 U.S.C.A. § 5107(b).

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

Regarding the claims for service connection, the Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in February 2005, prior to the initial 
adjudication of the claims.  The letter notified the veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
evidence in his possession that pertained to the claims.

The Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) holds that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  In the 
present appeal, a March 2006 letter to the veteran included 
the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claims for 
service connection in the February 2005 letter.  The veteran 
was provided with notice of elements (4) and (5) (degree of 
disability and effective date) in a March 2006 letter.

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of the claims.  
As noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claims for service connection in February 2005, prior to 
the initial adjudication of the claims.  Further, as 
discussed in detail above, the preponderance of the evidence 
is against the claims for service connection, and therefore 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records and private medical records.  VA also 
provided the veteran with an examination in connection with 
his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a right ankle fracture 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


